Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This final office action is a response to the reply filed on 5/25/2022.
	Claims 21-41 are pending.

					Terminal Disclaimer
	The terminal disclaimer filed on 5/25/2022 has been approved.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 24, 30, 32, 38 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 22 (depends from claim 21) is rejected because “a/the third size” lacks antecedent basis.
Claim 21 has been amended deleting “a first size” and  “a second size” (these deleted limitations providing antecedent basis for “a/the third size”); therefore, “a/the third size” in claim 22 lacks antecedent basis .

Claim 24 (depends from claim 21) is rejected because “the first size” and “the second size” lack antecedent basis.
Claim 21 has been amended deleting “a first size” and  “a second size” (these deleted limitations providing antecedent basis for “the first size” and “the second size”); therefore, “the first size” and “the second size” in claim 24 lack antecedent basis .

Claim 30 (depends from claim 28) is rejected because “the first size” and “the second size” lack antecedent basis.
Claim 28 has been amended deleting “a first size” and  “a second size” (these deleted limitations  providing antecedent basis for “the first size” and “the second size”); therefore, “the first size” and “the second size” in claim 30 lack antecedent basis.

Claim 32 (depends from claim 28) is rejected because “a/the third size” lacks antecedent basis.
Claim 28 has been amended deleting “a first size” and  “a second size” (these deleted limitations providing antecedent basis for “a/the third size”); therefore, “a/the third size” in claim 32 lacks antecedent basis .

Claim 32 (depends from claim 28) is rejected because “the first size” and “the second size” lack antecedent basis.
Claim 28 has been amended deleting “a first size” and  “a second size” (these deleted limitations providing antecedent basis for “the first size” and “the second size”); therefore, “the first size” and “the second size” in claim 32 lack antecedent basis.

Claim 38 (depends from claim 34) is rejected because “the first size” and “the second size” lack antecedent basis.
Claim 34 has been amended deleting “a first size” and  “a second size” (these deleted limitations providing antecedent basis for “the first size” and “the second size”); therefore, “the first size” and “the second size” in claim 38 lack antecedent basis.

Claim 40 (depends from claim 34) is rejected because “a/the third size” lacks antecedent basis.
Claim 34 has been amended deleting “a first size” and  “a second size” (these deleted limitations providing antecedent basis for “a/the third size”; therefore, “a/the third size” in claim 40 lacks antecedent basis .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	INSOFAR, FIRST/SECOND/THIRD SIZES ARE UNDERSTOOD AND GIVEN BROADEST REASONABLE INTERPRETATIONS

Claims 21-41 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Chang (US 2008/0176343)
Regarding claim 21, the prior art discloses:
An IC (par 14, 21, 23, 30), comprising: 
a transistor (par 18) located on or over a semiconductor substrate (transistor
must be located on/in or over a substrate/die/chip, cannot be up in the air, for Applicant
information, see substrate/die/chip in par 18-19, 23, 28, 45, 55); and
interconnect lines connected to the transistor, the interconnect lines located at an interconnect level
the substrate, the interconnect lines located at an interconnect level; and (interconnect lines inherent connected to transistor by metal/ wires/ conductors/ routes/ nets/ connections/ interconnection lines for the transistor to operate and inherently metal/ wires/ conductors/ routes/ nets/ connections/ interconnection lines must be located/disposed/routed at an interconnect/wiring level/layer. For Applicant information, this prior art also includes conductive interconnection, metal interconnects,  interconnection formation/structure, metal interconnects); and 
first and second local areas at the interconnect level, the first local area including a plurality of first fill geometries not directly connected to components of the IC and the second local area including a plurality of second fill geometries not directly connected to components of the IC, the first local area having a first fill density different than a second fill density of the second local area
(See par 34-35, 39, i.e., two different dummy density areas/regions, 15% density insertion and 50% density insertion.
Also see par 52 that teaches first density insertion area/ region/ spot  includes minimal density insertion and second density insertion area/ region/ spot  includes target density insertion.
These  fill/ add / insertion of geometries/ size/ shape / dimension/ pattern are not directly connected to components of the IC simply because one or more of the followings:
(a) these fill/ add/ insertion in the prior art are just dummies, and/or 
(b) these fill/ add/ insertion in the prior art are filled/ added / inserted in empty areas/ regions (see par 23, 27), and/or
(c) No where in the prior art indicates that fill/ add/ insertion in the prior art are connected to components of the IC) 
(Claim 22) a third local area including a plurality of third fill geometries having a third size, wherein the third size is different from the first size and the second size, or the third local area has a fill density different from the first and second fill densities (fig 1-5)
(Claim 23) wherein the first fill density is equal to the second fill density (par 31)  
(Claim 24) wherein the first size is equal to the second size (fig 1-5).  
(Claim 25)  wherein the first fill geometries and the second fill geometries have a same pitch distance (see grid/ pitch/ spacing/ distance in fig 1-5) along a first axis of the IC and have a same pitch distance (see grid/ pitch/ spacing/ distance in fig 1-5) along a second orthogonal axis of the IC.  
(Claim 26) wherein the interconnect lines and the fill geometries both include a copper damascene structure (par 2-3, 14).  
(Claim 27) wherein the first and second fill geometries have a square shape, a
rectangular shape or a chevron shape (fig 1, 4)
Claims 28-33 (integrated circuit) and claim 34-41 (method of use) recite similar
subject matter and are rejected for the same reason. For limitation STI, see one or more of par 4, 19-20.

Claims 21-41 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record White (US 2007/0256039)
Regarding claim 21, the prior art discloses:
An IC (title), comprising: 
a transistor located on or over a semiconductor substrate (fig 32-33 disclose analog design, logic/digital/memory design,  inherently include transistor whether circuit is analog design, logic/digital/memory design; transistor must be located on/in or over a substrate/die/chip, cannot be up in the air, for Applicant information, see substrate/ die/ chip in one or more of par 4-592, 94, 106-108, 114-115, 168, 216, 249)
interconnect lines connected to the transistor, the interconnect lines located at an interconnect level (interconnect lines inherent connected to transistor (in analog design, or logic/digital/memory design) by metal/ wires/ conductors/ routes/ nets/ connections/ interconnection lines for the transistor (in analog/digital circuits) to operate and inherently metal/ wires/ conductors/ routes/ nets/ connections/ interconnection lines must be located/disposed/routed at an interconnect/wiring level/layer. For Applicant information, this prior art also includes conducting lines, interconnect structures/ regions/ level, metal lines, chip signal lines); and 
first and second local areas at the interconnect level, the first local area including a plurality of first fill geometries not directly connected to components of the IC and the second local area including a plurality of second fill geometries not directly connected to components of the IC, the first local area having a first fill density different than a second fill density of the second local area. 
(fig 4, 21 shows  two areas/ regions for fill/ add/ insertion of dummy patterns (fill geometries) with two different fill densities. These  fill/ add / insertion of geometries/ size/ shape / dimension/ pattern are not directly connected to components of the IC simply because these fill/ add / insertion of geometries/ size/ shape / dimension/ pattern in the prior art are just dummies.)   
(Claim 22) a third local area including a plurality of third fill geometries having a third size, wherein the third size is different from the first size and the second size, or the third local area has a fill density different from the first and second fill densities (par 5, 57, 91, 94-95, 152, 154, 156, 166, 199). 
(Claim 23) wherein the first fill density is equal to the second fill density (par 57, 66: same / similar density).  
(Claim 24) wherein the first size is equal to the second size (fig 2, 4, 21, 22).  
(Claim 25)  wherein the first fill geometries and the second fill geometries have a same pitch distance along a first axis of the IC and have a same pitch distance along a second orthogonal axis of the IC (see grid/ pitch/ spacing/ distance in fig 2-4, 21-23).  
(Claim 26) wherein the interconnect lines and the fill geometries both include a copper damascene structure (par 6, 14, 20, 97-98, 183, 198)  
(Claim 27) wherein the first and second fill geometries have a square shape, a
rectangular shape or a chevron shape (fig 2-4, 21-23)
Claims 28-33 (integrated circuit) and claim 34-41 (method of use) recite similar
subject matter and are rejected for the same reason. For limitation STI, see par 251.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/Primary Examiner, Art Unit 2851